TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-12-00474-CR



                                       Christina Lyons, Appellant

                                                   v.

                                    The State of Texas, Appellee


       FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
          NO. CR-11-0101, HONORABLE WILLIAM HENRY, JUDGE PRESIDING



                                              ORDER

PER CURIAM

                 Appellant has filed a motion to substitute counsel Michael C. Gross as attorney of

record for appellant and allow current counsel Ariel Payan to withdraw.1 We grant the motion but

caution substitute counsel that this Court’s prior order relating to the deadline for filing a motion for

rehearing remains in effect and that any motion for rehearing filed on appellant’s behalf is due no

later than Monday, May 18, 2015.



Before Chief Justice Rose, Justices Puryear and Pemberton

Filed: April 29, 2015

Do Not Publish




        1
            See Tex. R. App. P. 6.5.